DETAILED ACTION
This is the Office action based on the 16884100 application filed May 27, 2020, and in response to applicant’s argument/remark filed on July 2, 2021.  Claims 1-35 are currently pending and have been considered below.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-29 in the reply filed on July 2, 2021 is acknowledged.  Claims 30-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the pH adjusting agent” lacks antecedent basis because no pH adjusting agent is recited previously.   For the purpose of examining it will be assumed that this term is “a pH adjusting agent”. 

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-7, 10-13, 15-17, 21-25 and 29  rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuda et al. (U.S. PGPub. No. 20110230053), hereinafter “Matsuda”:--Claim 1, 2, 3, 4, 12: Matsuda teaches an etching composition, comprisingan oxidizer, such as hydrogen peroxide ([0013, 0022]), at a concentration of 10-35 wt.% ([0024]);an anti-corrosive, such as a hydrocarboxylic acid, such as citric acid ([0037, 0049-0052]);an anionic surfactant ([0074]);water ([0025]);wherein the pH of the composition is maintained in the range 7-10 ([0065]).       It is noted that citric acid has 3 carboxyl groups (reads on the hydrocarboxylic acid comprising at least two carboxyl groups), and Matsuda does not disclose any abrasive .

Claims 1-7 and 10-29  rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (U.S. PGPub. No. 20190276739), hereinafter “Liu”:--Claims 1, 2, 5, 6, 7,10, 11, 22, 23, 25, 29: Liu teaches an etching composition (abstract), comprisinga corrosion inhibitor, such as citric acid ([0049, 0064]) (reads on the hydrocarboxylic acid comprising at least two carboxyl groups), present at a concentration of 0.1-10 wt.% ([0040]);at least one surfactant, such as anionic surfactant and a cationic surfactant ([0044]), wherein the anionic surfactant may present at a concentration of 0.5-5 wt.% ([0054]);an oxidizer, present at a concentration of 0.001-40 wt.%  ([0030]);water, present at a concentration of 1-85 wt.% ([0028]);       Liu further teaches that the citric acid controls the pH of the composition to about 4-8 ([0065])       Alternately, although Liu does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use an etching composition comprising the above components from the list of possible components taught by Liu in the absence of an unexpected result.--Claims 3, 4: Liu further teaches that the oxidizer comprises hydrogen peroxide  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 26 and 28 rejected under U.S.C. 103 as being unpatentable over Masuda:--Claim 14: Masuda teaches the etching composition may comprise benzotriazole (BTA) as a corrosion inhibitor as above.  Although Masuda is silent about the position of the H-bond, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use 1H-benzotriazole instead of 2H-benzotriazole.--Claims 26, 28: Masuda further teaches that the etching composition may comprise TMAH at a concentration 0.2-12 wt.% ([0033-0035]). It would be obvious that TMAH would present in the etching composition as a quarternary ammonium salt.

Claims 8 and 9 rejected under U.S.C. 103 as being unpatentable over Masuda as applied to claim 1 above, and further in view of Mabuchi et al. (U.S. PGPub. No. 20080105651), hereinafter “Mabuchi”:
 
Claim 18 rejected under U.S.C. 103 as being unpatentable over Masuda as applied to claim 16 above, and further in view of Takahashi et al. (U.S. PGPub. No. 20180298500), hereinafter “Takahashi”:--Claim 18: Masuda teaches the etching composition to etching a metal layer (abstract) as above.  Masuda further teaches that the composition may comprise a phosphonic-acid-based chelating agent having a hydroxyl group as a chelating agent (abstract).  Masuda fails to teach that the phosphonic-acid-based chelating agent having a hydroxyl group chelating agent may be 1-hydroxyethane-1,1-diphosphonic acid.       Takahashi, also directed to a composition to etch a metal layer (abstract), teaches 
 
Claims 8 and 9 rejected under U.S.C. 103 as being unpatentable over Masuda as applied to claim 1 above, and further in view of Seki et al. (U.S. PGPub. No. 20060000808), hereinafter “Seki”:--Claims 8, 9: Masuda teaches the etching composition to etching a metal layer (abstract) as above.  Masuda fails to teach that the surfactant may be an alkyl ethoxylated carboxylic acid as recited in claims 8 and 9.       Mabuchi, also directed to a composition to etch a metal layer ([0004]), teaches that the composition may comprise a surfactant, such as an ester of ethoxyacetic acid  ([0097]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use an ester of ethoxyacetic acid  as the surfactant in the etching composition taught by Masuda because Masuda is silent about the chemical formula of the surfactant and Seki teaches that such surfactant would be effective.  It is noted that an ester of ethoxyacetic acid  has the same chemical formula as described in claims 8 and 9.
 
Claim 27 rejected under U.S.C. 103 as being unpatentable over Masuda as applied to claim 26 above, and further in view of Liu et al. (U.S. PGPub. No. 20190276739), hereinafter “Liu”:--Claim 18: Masuda teaches the etching composition to etching a metal layer (abstract) as above.  Masuda fails to teach that the surfactant may comprise dodecyltrimethylammonium chloride.       Liu also directed to an etching composition, teaches that the composition may comprise a dodecyltrimethylammonium chloride ([0046]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use dodecyltrimethylammonium chloride as the surfacatnt in the etching composition taught by Masuda because Liu teaches that such surfacatnt would be effective. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713